We are unable to see how the presence of Harris in the action between his endorsee and the debtor and solely in aid of the latter in resisting the counterclaim can affect the controversy, since the transfer carries with it the rights and equities of the endorser in whose place the plaintiff stands. But without deciding the point we cannot entertain the appeal at this stage of the proceedings. Harris was allowed to become a defendant and put in an antagonistic answer to Richardson and in support of the plaintiff, after which ineffectual resistance is offered to the action of the court in the denied motion. We have repeatedly held that a cause cannot be thus arrested where no substantial right is impaired or affected by the ruling complained of, and this appeal belongs to that class.               (184)
The case of Merrill v. Merrill, 92 N.C. 657, cited for the appellant is not an authority for the present appeal, for that case simply decides that when the action must fail and a plaintiff proposed to be substituted could not in law carry on the action, it would be error to allow such an amendment and retain the cause.
The appeal must therefore be dismissed as prematurely taken, and it is so adjudged.
Appeal dismissed.
Cited: Emry v. Parker, 111 N.C. 268; Sprague v. Bond, ibid., 426;Bennett v. Shelton, 117 N.C. 105; Bernard v. Shemwell, 139 N.C. 447;Spruil v. Bank, 163 N.C. 45; Joyner v. Fibre Co., 178 N.C. 635; Farr v.Lumber Co., 182 N.C. 727; Barber v. Cannady, 191 N.C. 534.